 1                              UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 ISAAC A. SAVALA,                                        Case No.: 2:17-cv-01411-APG-BNW

 4          Plaintiff                                             Order Dismissing Case

 5 v.

 6 A. LUCERO,

 7          Defendant

 8         On May 10, 2019, I ordered plaintiff Isaac Savala to show cause why this case should not

 9 be dismissed for failure to notify the court of a change in address. ECF No. 26. I warned Savala

10 that failure to respond to the order to show cause would result in dismissal of this case. Id.

11 Savala did not respond to the order and he has not otherwise updated his address.

12         IT IS THEREFORE ORDERED that plaintiff Isaac Savala’s complaint (ECF No. 9) is

13 dismissed and the clerk of court is instructed to enter judgment in favor of defendant A. Lucero

14 and against plaintiff Isaac Savala.

15         DATED this 11th day of June, 2019.

16

17
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
